UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-1220


INSTANT TAX SERVICE 10060, LLC; CHARITA DOUGLAS,

                  Plaintiffs - Appellants,

          v.

TCA FINANCIAL, LLC, a/k/a ITS Financial, LLC, d/b/a Instant
Tax Service,

                  Defendant – Appellee,

          and

FESUM OGBAZION,

                  Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:08-cv-02364-PJM)


Submitted:   April 29, 2010                   Decided:   June 1, 2010


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald M. Temple, TEMPLE LAW GROUP, Washington, D.C., for
Appellants.   Norman M. Leon, DLA PIPER LLP, Chicago, Illinois,
for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Instant      Tax   Service     10060,   LLC    and   Charita      Douglas

appeal the district court’s order granting TCA Financial, LLC’s

motion for summary judgment and dismissing Douglas’ claims under

the doctrine of res judicata.              We have reviewed the record and

Douglas’ arguments and affirm on the reasoning of the district

court as stated during the hearing on the motion.                       Douglas v.

TCA Financial, LLC, No. 8:08-cv-02364-PJM (D. Md. filed Jan. 26,

2009;    entered   Jan.    27,    2009).       Furthermore,      we   find    Douglas

waived    review    of     her    claims       regarding    RICO      and    wrongful

termination because she failed to claim in the district court

that the claims were not barred by res judicata.                        Holly Hill

Farm Corp. v. United States, 447 F.3d 258, 267 (4th Cir. 2006);

Rose v. Lee, 252 F.3d 676, 687 (4th Cir. 2001).

            Accordingly,         we   affirm.       We     dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                           3